In re Jarvis, James; — Plaintiff(s); applying for supervisory and/or remedial writs; *898Parish of East Baton Rouge, 19th Judicial District Court, Div. “B”, No. 09-88-0979.
Relator’s application seeking the issuance of a writ of mandamus is denied. The Court of Appeal acted on March 31, 1989. Further, relator’s claim that the Court should set aside the trial court’s ruling that he lacked mental capacity to proceed because he was not afforded an independent mental examination by a chosen physician does not warrant relief. The district court record does not contain any pleading seeking independent mental examination by a chosen physician.